The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claims 1-18 are presented for examination in this application (16/418,346) filed on May 21, 2019.
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claims 1-18 are pending for consideration. 
Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed on May 21, 2019 and January 11, 2021. U.S. patents and Foreign Patents have been considered.
Drawings
The drawings submitted on May 21, 2019 have been considered and accepted.
Claim Objections
	Section 2111.04 II of the MPEP states as follows:
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.


	7. There are several claims where the examiner could make a rejection based on the above paragraph with reference to ex parte Schulhauser by merely saying that the condition on which the claim is based never occurs, thus eliminating the elements following the condition, as well as the need to find prior art to reject the claims.  
	 	Claim 1 uses the conditional language, “responsive to a notification of completion, the cache controller updating the entry in the log”, and is objected to because if the condition “a notification of completion” never occurs then the remaining limitations need not be shown.
Claim 2 uses the conditional language, “responsive to a notification of completion, the cache controller updating the entry in the log”, and is objected to because if the condition “a notification of completion” never occurs then the remaining limitations need not be shown.
Claim 10 uses the conditional language, “responsive to a second instruction”, and is objected to because if the condition “a second instruction” never occurs then the remaining limitations need not be shown.
Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
    
     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention as claim recites “the first block has not yet initiated” and “the first block has not yet been completed”, where it is unclear what initiating the block indicates and what completing the block means. 
Claim 11  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims recite “to be queried by the processor”, where it is unclear if the memory operation is queried by the processor or not.
Claim 15  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims recite “the data array”, where there is an insufficient antecedent basis for these limitations of the claim. Claim also recites “data processing system”, where it is unclear if this is the same data processing system of claim 11 or different. 
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9-12 and 17 are rejected under 35 U.S.C. 103(a) as being disclosed by Jin et al. (US PGPUB 2005/0114592 hereinafter referred to as Jin), and further in view of Guthrie et al.  (US PGPUB 2016/0154663 hereinafter referred to as Guthrie).
As per independent claim 1, Jin discloses a method of operation of a data processing system, the method comprising: receiving, from a processor of the data processing system at a cache controller of the data processing system, a first instruction to perform a memory operation [(Paragraphs 0003, 0007, 0009-0010 and 0039; FIGs. 1 and 2) wherein upon arrival of a data read/write request from the host device, the data to be read/written is read to the channel adapter through the connection network from the cache memory and is transferred to the host device therefrom or is written in the cache memory from the host device through the opposite path. Therefore, the channel adapter and the connection network are controlled from the arrival of the request from the host device. Therefore, the response of the storage system to the host device delays by the time required for transferring the data from the cache memory to a buffer within the channel adapter through the connection networ to correspond to the claimed limitation]; indicating, by the cache controller, completion of the first instruction to the processor; initiating the memory operation by the cache controller [(Paragraphs 0046-0047; FIGs. 1 and 3) When the write data is written in the local cache memory 105, the thread (which is a processing unit of a process of the microprocessor 102) for processing a data-write request within the channel adapter 11 can return a write -completion response to the host computer 50 immediately and go to the next processing. In this case, a transfer-ready response indicating that the write-data has been written in the main cache memory 14 does not have to be waited. The write-data written in the local cache memory 105 is transferred to and is written in the main cache memory 14 asynchronous to and later than the data-write request process in accordance with the write-back caching processing method. Even when the write-back caching processing method is adopted, the risk of data-lost is cancelled by the dual-caching to the local memory 105. In the write-back caching processing method, unlike the write-through caching processing method (in which write-data is written in the main cache memory 14 during the processing for a write request from the host computer 50 (that is, synchronous to the request processing)), the write data does not have to be immediately transferred from the host computer 50 to the low-speed main cache memory 14. Then, all of the multiple pieces of write data within the local cache memory 105 can be transferred to the main cache memory 14 until the local cache memory 105 becomes full or until data is overwritten in the local cache memory 105 or in other predetermined timing. Thus, the number of times of processing for data-writing to the low-speed main cache memory 14 can be reduced to correspond to the claimed limitation].  
Jin does not appear to explicitly disclose recording, by the cache controller, an entry in a log, the entry indicating a status of the memory operation; and responsive to a notification of completion of the memory operation, the cache controller updating the entry in the log indicating the status of the memory operation, where the log, or a property of the log, is accessible by the processor.
However, Guthrie discloses recording, by the cache controller, an entry in a log, the entry indicating a status of the memory operation [(Paragraphs 0015-0017, 0019-0021, 0041 and 0057-0058 ; FIGs. 1-3) where the cache controller typically is further adapted to write the memory address of a flagged cache line in the defined log upon the eviction of said flagged line from the cache to capture flagged changes to the VM image that no longer are guaranteed to be present in the cache during the periodic inspection of the image modification tags, for example to the cast-out engine and the snoop-intervention engine of the cache controller, and to the cache rows of the cache are required to ensure that the cache controller periodically writes the memory address of the dirty cache line in the log by periodic inspection of the image modification flag during the execution of the VM to correspond to the claimed limitation]; and responsive to a notification of completion of the memory operation, the cache controller updating the entry in the log indicating the status of the memory operation [(Paragraphs 0015-0017, 0019-0021, 0041 and 0057-0058 ; FIGs. 1-3) where the cache controller is adapted to update at least the second pointer following the writing of a memory address in the log. This is a particularly advantageous embodiment of the log, as the size of the log is defined prior to its use, thus avoiding conflicts in (the system) memory, and facilitating monitoring of the fill level of the log by the replication manager such that the replication manager can invoke the synchronization mode for updating the secondary VM if the fill level of the log approaches the capacity of the log, i.e. when the log is almost full to correspond to the claimed limitation], where the log, or a property of the log, is accessible by the processor [(Paragraphs 0009, 0015-0017, 0019-0021, 0041 and 0057-0058 ; FIGs. 1-3) where the the log which stores the addresses of changed cache lines is a circular buffer and the system comprises a plurality of registers adapted to store a first pointer to a wrap-around address of the circular buffer; a second pointer to the next available address of the circular buffer; a third pointer to an initial address of the circular buffer; and the size of the circular buffer; and the cache controller is adapted to update at least the second pointer following the writing of a memory address in the log. This is a particularly advantageous embodiment of the log, as the size of the log is defined prior to its use, thus avoiding conflicts in (the system) memory, and facilitating monitoring of the fill level of the log by the replication manager such that the replication manager can invoke the synchronization mode for updating the secondary VM if the fill level of the log approaches the capacity of the log, i.e. when the log is almost full. In this embodiment, the processor unit or the cache controller preferably comprise dedicated registers that are accessible to the cache controller and that allow for the monitoring of the fill level of the circular buffer, for example by the cache controller or by the hypervisor to correspond to the claimed limitation].
Jin and Guthrie are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Jin and Guthrie before him or her, to modify the method of Jin to include the logging of Guthrie because it will enhance access operation and latency.
The motivation for doing so would be to [“significantly reducing the amount of data that needs to be transferred from the cache when updating the log” (Paragraph 0011 by Guthrie)].
 Therefore, it would have been obvious to combine Jin and Guthrie to obtain the invention as specified in the instant claim.
As per dependent claim 6, Jin discloses where the memory operation comprises writing back to memory data stored in a first block in a cache data array of the data processing system [(Paragraphs 0010, 0047 and 0067-0069) where the microprocessor 102A of the main disk array apparatus 1 performs the write-back caching ("WRITE BACK CACHING" 511) in predetermined timing asynchronous to the processing for data-write requests from the host computer 50N or 50M (for example, when the local cache memory 105A or 105B becomes full, when the data cached in the local cache memory 105A or 105B is updated in the later write-process or in other timing). In other words, the microprocessor 102A reads all of the write-data stored in the local cache memory 105A or 105B once (arrow 417A or 417B). Then, the microprocessor 102A transfers the write-data to the main cache memory 14 and writes therein (arrow 419). Then, the microprocessor 102A requests the disk adapter 13 to write the write-data transferred to the main cache memory 14 into the disk array 141. In response to the request, the disk adapter 13 performs a disk-write process ("DSK WRITE" 513 in FIG. 8) in proper timing asynchronous to the "WRITE BACK CACHING" 511 and writes the write-data within the main cache memory 14 into the disk array 141 (arrows 421 and 423) to correspond to the claimed limitation]. 
As per dependent claim 7, Jin discloses where the memory comprises a persistent memory [(Paragraphs 0010, 0047 and 0067-0069) where the microprocessor 102A of the main disk array apparatus 1 performs the write-back caching ("WRITE BACK CACHING" 511) in predetermined timing asynchronous to the processing for data-write requests from the host computer 50N or 50M (for example, when the local cache memory 105A or 105B becomes full, when the data cached in the local cache memory 105A or 105B is updated in the later write-process or in other timing). In other words, the microprocessor 102A reads all of the write-data stored in the local cache memory 105A or 105B once (arrow 417A or 417B). Then, the microprocessor 102A transfers the write-data to the main cache memory 14 and writes therein (arrow 419). Then, the microprocessor 102A requests the disk adapter 13 to write the write-data transferred to the main cache memory 14 into the disk array 141. In response to the request, the disk adapter 13 performs a disk-write process ("DSK WRITE" 513 in FIG. 8) in proper timing asynchronous to the "WRITE BACK CACHING" 511 and writes the write-data within the main cache memory 14 into the disk array 141 (arrows 421 and 423) to correspond to the claimed limitation]. 
As per dependent claim 9, Jin discloses determining, from the first instruction, when the memory operation is to be performed asynchronously [(Paragraphs 0010, 0047, 0067-0069 and 0078) where the microprocessor 102A of the main disk array apparatus 1 performs the write-back caching ("WRITE BACK CACHING" 511) in predetermined timing asynchronous to the processing for data-write requests from the host computer 50N or 50M (for example, when the local cache memory 105A or 105B becomes full, when the data cached in the local cache memory 105A or 105B is updated in the later write-process or in other timing). In other words, the microprocessor 102A reads all of the write-data stored in the local cache memory 105A or 105B once (arrow 417A or 417B). Then, the microprocessor 102A transfers the write-data to the main cache memory 14 and writes therein (arrow 419). Then, the microprocessor 102A requests the disk adapter 13 to write the write-data transferred to the main cache memory 14 into the disk array 141. In response to the request, the disk adapter 13 performs a disk-write process ("DSK WRITE" 513 in FIG. 8) in proper timing asynchronous to the "WRITE BACK CACHING" 511 and writes the write-data within the main cache memory 14 into the disk array 141 (arrows 421 and 423) to correspond to the claimed limitation]. 
As per dependent claim 10, Jin discloses responsive to a second instruction from the processor, the cache controller tracking a completion status for memory operations corresponding to one or more first instructions received prior to the second instruction [(Paragraph 0076; Fig.10) where, referring to FIG. 10, if a write-request from the host computer 50 is received, the type of the host computer 50 is identified at a step 621. Furthermore, at a step 623 or 631, whether the write-data exists in the local cache memory 105 or not is checked. If the check result at the step 621 is the normal or master host computer, and if the check result at the step 623 is WRITE-HIT, the write-data is duplexed and is overwritten on the storage area under the corresponding address of the local cache memory 105 at a step 625. On the other hand, if the check result at the step 623 is WRITE-MISS, the write-data is duplexed and is additionally written to in the storage area under the empty address of the local cache memory 105 at a step 627. If the check result at the step 621 is the remote-host computer, and if the check result at the step 632 is WRITE-HIT, the write data is overwritten on the storage area under the corresponding address of the local cache memory 105 at a step 633 without duplexing. On the other hand, if the check result at the step 631 is WRITE-MISS, the write-data is additionally written in the storage area under the empty address of the local cache memory 105 at the step 635 without duplexing. After the write-data is stored in the local cache memory 105 in this way, the write-completion response is returned to the host computer 50 at a step 629. Then, the processing of the received write-request ends here. Thus, the thread for processing the read/write request in the microprocessor 102 returns to the step 601 in FIG. 9 and can move to the processing of the next coming read/write request to correspond to the claimed limitation]. 
As per independent claim 11, Jin discloses a data processing system comprising: a processor; a memory system, a cache controller that provides an asynchronous interface between the processor and the memory system [(Paragraphs 0003, 0007, 0009-0010 and 0039; FIGs. 1 and 2) wherein the processor may transfer the write-data from the local cache memory to the main cache memory by a back-write caching method asynchronous to the process from the receipt of the write-request to the transmission of the response to the host device, where each of the channel adapters (CHA) 11 has one or more host interfaces (HIF) 101, one or more microprocessors (MP) 102, a cache memory controller (CMC) 103, a shared memory controller (SMC) 104, and a local cache memory (LCM) 105. Each of the host interfaces (HIF) 101 functions as a communication interface with the host computer (HOST) 50. Each of the microprocessors (MP) 102 controls data communication with the host computer (HOST) 50. The cache memory controller (CMC) 103 controls data communication with the main cache memory (MCM) 14 through the hierarchical starnet (HSN) 16. The shared memory controller (SMC) 104 controls communication with the shared memories through the starnet (SN) 17. The local cache memory (LCM) 105 temporarily stores data to be exchanged with the host computer (HOST) 50. The components such as the host interfaces 101 within the channel adapters (CHA) 11, the microprocessors (MP) 102, the cache memory controllers (CMC) 103, the shared memory controllers (SMC) 104, and the local cache memories (LCM) 105 are connected through an internal bus 106 so as to allow the direct communication. The internal bus 106 is a fast bus compliant with PCI standard, for example, and the communication speed is apparently higher than the communication speed of the hierarchical starnet (HSN) 16 and starnet (SN) 17. A predetermined number (which is two in the example in FIG. 1 but may be other numbers) of channel adapters (CHA) 11 having the above-described construction are implemented on one channel adapter package (typically, one circuit board) (CHAPK) 121. The different channel adapters (CHA) 11 on the same package (CHAPK) 12 are connected through the fast internal bus 106. Therefore, the communication between the different channel adapters (CHA) 11 on the same package (CHAPK) 121 can be implemented fast and directly through the internal bus 106 like the communication within the channel adapters (CHA) 11. According to this embodiment, as described later in detail, the local cache memory (LCM) 105 connected with the host interfaces (HIF) 101 and microprocessors (MP) 102 on the channel adapter package (CHAPK) 121 through the internal bus 106 may be used as a support or alternative unit for the main cache memory (MCM) 14 in accordance with the principle of the invention and upon arrival of a data read/write request from the host device, the data to be read/written is read to the channel adapter through the connection network from the cache memory and is transferred to the host device therefrom or is written in the cache memory from the host device through the opposite path. Therefore, the channel adapter and the connection network are controlled from the arrival of the request from the host device. Therefore, the response of the storage system to the host device delays by the time required for transferring the data from the cache memory to a buffer within the channel adapter through the connection networ to correspond to the claimed limitation]; and a cache accessible by the processor via the cache controller, where one or more first instructions, issued by the processor to the cache controller, for one or more first memory operations, are completed by the cache controller without blocking the processor [(Paragraphs 0003, 0007, 0009-0010, 0039 and 0064-0068; FIGs. 1 and 2) wherein the microprocessor 102A immediately sends a write-completion response to the host computer 50 through the host interface 101 (arrow 405) without waiting for a transfer-ready response meaning that the write-data has been written in the main cache memory 14, and microprocessor 102R, then, immediately returns the write-completion response to the remote host computer 5OR (arrow 415 in FIG. 7) without waiting for a transfer-ready response meaning that the write-data has been written in the main cache memory 14R. In response to the write-completion response, the remote host computer 50R sends the remote-copy completion response to the main disk array apparatus 1 (arrow 416). Then, the microprocessor 102A receives the response in the memory disk array apparatus 1 to correspond to the claimed limitation].
 Jin does not appear to explicitly disclose where the cache controller tracks a completion status of the one or more first memory operations, and where the cache controller enables the completion status of the one or more first memory operations to be queried by the processor.
However, Guthrie discloses where the cache controller tracks a completion status of the one or more first memory operations [(Paragraphs 0015-0017, 0019-0021, 0041 and 0057-0058 ; FIGs. 1-3) where the cache controller typically is further adapted to write the memory address of a flagged cache line in the defined log upon the eviction of said flagged line from the cache to capture flagged changes to the VM image that no longer are guaranteed to be present in the cache during the periodic inspection of the image modification tags, for example to the cast-out engine and the snoop-intervention engine of the cache controller, and to the cache rows of the cache are required to ensure that the cache controller periodically writes the memory address of the dirty cache line in the log by periodic inspection of the image modification flag during the execution of the VM to correspond to the claimed limitation], and where the cache controller enables the completion status of the one or more first memory operations to be queried by the processor [(Paragraphs 0009, 0015-0017, 0019-0021, 0041 and 0057-0058 ; FIGs. 1-3) where the the log which stores the addresses of changed cache lines is a circular buffer and the system comprises a plurality of registers adapted to store a first pointer to a wrap-around address of the circular buffer; a second pointer to the next available address of the circular buffer; a third pointer to an initial address of the circular buffer; and the size of the circular buffer; and the cache controller is adapted to update at least the second pointer following the writing of a memory address in the log. This is a particularly advantageous embodiment of the log, as the size of the log is defined prior to its use, thus avoiding conflicts in (the system) memory, and facilitating monitoring of the fill level of the log by the replication manager such that the replication manager can invoke the synchronization mode for updating the secondary VM if the fill level of the log approaches the capacity of the log, i.e. when the log is almost full. In this embodiment, the processor unit or the cache controller preferably comprise dedicated registers that are accessible to the cache controller and that allow for the monitoring of the fill level of the circular buffer, for example by the cache controller or by the hypervisor to correspond to the claimed limitation].
Jin and Guthrie are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Jin and Guthrie before him or her, to modify the method of Jin to include the logging of Guthrie because it will enhance access operation and latency.
The motivation for doing so would be to [“significantly reducing the amount of data that needs to be transferred from the cache when updating the log” (Paragraph 0011 by Guthrie)].
 Therefore, it would have been obvious to combine Jin and Guthrie to obtain the invention as specified in the instant claim.
As per dependent claim 12, Jin discloses where cache controller is configured to initiate the first memory operation in the memory system, and where the memory system is configured to notify the cache controller when the first memory operation is complete [(Paragraphs 0046 and 0076) where When a data-write request comes from the host computer 50, the channel adapter 11 writes the data to be written (called write-data hereinafter) in proper one of the local cache memories 105 on the same channel adapter package 121. Then, before transferring the data to the main cache memory 14, the channel adapter 11 can send the write-completion response to the host computer 50. In this case, in general, the write-data is duplexed and is written in the local cache memory 105 (that is, both of the write data and the copy data are written in the local cache memory 105) in order to reduce the risk of data lost when a failure occurs. However, when the remote copy of data is performed (that is, when data is written in the disk array apparatus 1 connected to the master host computer 50 and the same write data is also transferred to the disk array apparatus 1 connected to the remote host computer 50 and is written therein for data duplexing), the write-data is duplexed and is written in the local cache memory 105 in the disk array apparatus 1 connected to the master host computer 50. However, the write data is written in the local cache memory 105 without duplexing in the disk array apparatus 1 connected to the remote host computer 50. Since the original write data is stored in the master disk array apparatus 1, the same data can be sent again from the master side to the remote side even when the write data is lost due to a failure in the remote side. Apparently, the dual-caching to the local cache memory 105 may be performed in the remote side. Also, referring to FIG. 10, if a write-request from the host computer 50 is received, the type of the host computer 50 is identified at a step 621. Furthermore, at a step 623 or 631, whether the write-data exists in the local cache memory 105 or not is checked. If the check result at the step 621 is the normal or master host computer, and if the check result at the step 623 is WRITE-HIT, the write-data is duplexed and is overwritten on the storage area under the corresponding address of the local cache memory 105 at a step 625. On the other hand, if the check result at the step 623 is WRITE-MISS, the write-data is duplexed and is additionally written to in the storage area under the empty address of the local cache memory 105 at a step 627. If the check result at the step 621 is the remote-host computer, and if the check result at the step 632 is WRITE-HIT, the write data is overwritten on the storage area under the corresponding address of the local cache memory 105 at a step 633 without duplexing. On the other hand, if the check result at the step 631 is WRITE-MISS, the write-data is additionally written in the storage area under the empty address of the local cache memory 105 at the step 635 without duplexing. After the write-data is stored in the local cache memory 105 in this way, the write-completion response is returned to the host computer 50 at a step 629. Then, the processing of the received write-request ends here. Thus, the thread for processing the read/write request in the microprocessor 102 returns to the step 601 in FIG. 9 and can move to the processing of the next coming read/write request to correspond to the claimed limitation]. 
As for claims 17, the applicant is directed to the rejections to claim 7 set forth above, as they are rejected based on the same rationale.
Claims 13-15 are rejected under 35 U.S.C. 103(a) as being disclosed by Jin and Guthrie, as applied to claims 12, and further in view of Wolrich et al.  (US 7,181,573 hereinafter referred to as Wolrich).
As per dependent claim 13, Jin/Guthrie discloses the data processing system of claim 12.  
Jin/Guthrie does not appear to explicitly disclose where the cache controller is configured to place the one or more first memory operations in an operation queue and where the one or more memory operations are initiated from the operation queue.
However, Wolrich discloses where the cache controller is configured to place the one or more first memory operations in an operation queue and where the one or more memory operations are initiated from the operation queue [(Column 2, lines 8-67 and Column 3, lines 1-10; FIGs. 2-4) where the output queue 18 includes a linked list of elements 22, each of which contains a pointer 24 to the next element 22 in the output queue 18. The pointer 26 of the last element 22 in the queue 18 contains a null value. A function of the address of each element 22 implicitly maps to the information 26 stored in the memory 14 that the element 22 represents. For example, the first element 22a of output queue 18 shown in FIG. 3 is located at address A. The location in memory of the information 26a that element 22a represents is implicit from the element's address A, illustrated by dashed arrow 27a. Element 22a contains the address B, which serves as a pointer 24 to the next element 22b in the output queue 18, located at address B. The queue descriptor 20 includes a head pointer 28, a tail pointer 30 and a count 32. The head pointer 28 points to the first element 22 of the output queue 18, and the tail pointer 30 points to the last element 22 of the output queue 18. The count 32 identifies the number (N) of elements 22 in the output queue 18.  Executing enqueue and dequeue operations for a large number of queues 18 in the memory 14 at high-bandwidth line rates can be accomplished by storing some of the queue descriptors 20 in the cache 12 (FIG. 2). The queue manager 42 implements a software-controlled tag store in its CAM 44 to identify the addresses in memory 14 of the sixteen queue descriptors 20 most-recently-used in enqueue or dequeue operations. The cache 12 stores the corresponding queue descriptors 20 (the head pointer 28, tail pointer 30 and count 32) stored at the addresses identified in the tag store 44. Also, when performing an enqueue operation, the address in memory 14 of a new element 22e to be added to the queue 18 is stored (as indicated by dashed line 40) in the pointer 24d of the element 22d that currently is at the address indicated by the tail pointer 30 for that queue. The address of the new element 22e address then is stored in the tail pointer 30 of the corresponding queue descriptor 20 in the cache 12, as indicated by dashed line 31. Because only a single write operation to memory 14 is required for an enqueue operation, only two cycles are required to update the cache 12. Subsequent enqueue operations to the same queue 18 then can be initiated. For dequeue operations, the address contained in the head pointer 28 is returned to the queue manager 42 (FIG. 2) to indicate (by implicit mapping) the location in memory 14 of the information 26e to be sent to a specified destination device 8 (FIG. 1). The pointer 24a in the element 22a is read to obtain the address of the next element 22b in the queue 18. The address of next element 22b is written to the head pointer of the corresponding queue descriptor 20 in the cache 12 (indicated by dashed line 29). Subsequent dequeue operations to the same queue 18 are delayed until the head pointer 28 in the cache 12 is updated. However, so long as the element 22 being read is not the only element in the queue 18, an enqueue operation with respect to the queue 18 can proceed even if a dequeue operation is in progress because the tail pointer 30 is not affected by the dequeue operationto correspond to the claimed limitation].
Jin/Guthrie and Wolrich are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Jayasena/Jin and Wolrich before him or her, to modify the system of Jin/Guthrie to include the functions of the queue operations of Wolrich.
The motivation for doing so would be [“allowing for low latency access and more flexible high performance” (Column 3, lines 13-18 by Wolrich)].
 Therefore, it would have been obvious to combine Jin/Guthrie and Wolrich to obtain the invention as specified in the instant claim.
As per dependent claim 14, Wolrich discloses where the data processing system further comprises a data array, accessible by the cache controller, for storing the operation queue [(Column 2, lines 8-67 and Column 3, lines 1-10; FIGs. 2-4) where the output queue 18 includes a linked list of elements 22, each of which contains a pointer 24 to the next element 22 in the output queue 18. The pointer 26 of the last element 22 in the queue 18 contains a null value. A function of the address of each element 22 implicitly maps to the information 26 stored in the memory 14 that the element 22 represents. For example, the first element 22a of output queue 18 shown in FIG. 3 is located at address A. The location in memory of the information 26a that element 22a represents is implicit from the element's address A, illustrated by dashed arrow 27a. Element 22a contains the address B, which serves as a pointer 24 to the next element 22b in the output queue 18, located at address B. The queue descriptor 20 includes a head pointer 28, a tail pointer 30 and a count 32. The head pointer 28 points to the first element 22 of the output queue 18, and the tail pointer 30 points to the last element 22 of the output queue 18. The count 32 identifies the number (N) of elements 22 in the output queue 18.  Executing enqueue and dequeue operations for a large number of queues 18 in the memory 14 at high-bandwidth line rates can be accomplished by storing some of the queue descriptors 20 in the cache 12 (FIG. 2). The queue manager 42 implements a software-controlled tag store in its CAM 44 to identify the addresses in memory 14 of the sixteen queue descriptors 20 most-recently-used in enqueue or dequeue operations. The cache 12 stores the corresponding queue descriptors 20 (the head pointer 28, tail pointer 30 and count 32) stored at the addresses identified in the tag store 44. Also, when performing an enqueue operation, the address in memory 14 of a new element 22e to be added to the queue 18 is stored (as indicated by dashed line 40) in the pointer 24d of the element 22d that currently is at the address indicated by the tail pointer 30 for that queue. The address of the new element 22e address then is stored in the tail pointer 30 of the corresponding queue descriptor 20 in the cache 12, as indicated by dashed line 31. Because only a single write operation to memory 14 is required for an enqueue operation, only two cycles are required to update the cache 12. Subsequent enqueue operations to the same queue 18 then can be initiated. For dequeue operations, the address contained in the head pointer 28 is returned to the queue manager 42 (FIG. 2) to indicate (by implicit mapping) the location in memory 14 of the information 26e to be sent to a specified destination device 8 (FIG. 1). The pointer 24a in the element 22a is read to obtain the address of the next element 22b in the queue 18. The address of next element 22b is written to the head pointer of the corresponding queue descriptor 20 in the cache 12 (indicated by dashed line 29). Subsequent dequeue operations to the same queue 18 are delayed until the head pointer 28 in the cache 12 is updated. However, so long as the element 22 being read is not the only element in the queue 18, an enqueue operation with respect to the queue 18 can proceed even if a dequeue operation is in progress because the tail pointer 30 is not affected by the dequeue operationto correspond to the claimed limitation]. 
As per dependent claim 15, Wolrich discloses where the data array is in the cache and where data processing system further comprises: a head pointer register for storing a pointer to a head of the operation queue; and a tail pointer register for storing a pointer to a tail of the operation queue, where the head and tail pointers are accessible by the cache controller [(Column 2, lines 8-67 and Column 3, lines 1-10; FIGs. 2-4) where the output queue 18 includes a linked list of elements 22, each of which contains a pointer 24 to the next element 22 in the output queue 18. The pointer 26 of the last element 22 in the queue 18 contains a null value. A function of the address of each element 22 implicitly maps to the information 26 stored in the memory 14 that the element 22 represents. For example, the first element 22a of output queue 18 shown in FIG. 3 is located at address A. The location in memory of the information 26a that element 22a represents is implicit from the element's address A, illustrated by dashed arrow 27a. Element 22a contains the address B, which serves as a pointer 24 to the next element 22b in the output queue 18, located at address B. The queue descriptor 20 includes a head pointer 28, a tail pointer 30 and a count 32. The head pointer 28 points to the first element 22 of the output queue 18, and the tail pointer 30 points to the last element 22 of the output queue 18. The count 32 identifies the number (N) of elements 22 in the output queue 18.  Executing enqueue and dequeue operations for a large number of queues 18 in the memory 14 at high-bandwidth line rates can be accomplished by storing some of the queue descriptors 20 in the cache 12 (FIG. 2). The queue manager 42 implements a software-controlled tag store in its CAM 44 to identify the addresses in memory 14 of the sixteen queue descriptors 20 most-recently-used in enqueue or dequeue operations. The cache 12 stores the corresponding queue descriptors 20 (the head pointer 28, tail pointer 30 and count 32) stored at the addresses identified in the tag store 44. Also, when performing an enqueue operation, the address in memory 14 of a new element 22e to be added to the queue 18 is stored (as indicated by dashed line 40) in the pointer 24d of the element 22d that currently is at the address indicated by the tail pointer 30 for that queue. The address of the new element 22e address then is stored in the tail pointer 30 of the corresponding queue descriptor 20 in the cache 12, as indicated by dashed line 31. Because only a single write operation to memory 14 is required for an enqueue operation, only two cycles are required to update the cache 12. Subsequent enqueue operations to the same queue 18 then can be initiated. For dequeue operations, the address contained in the head pointer 28 is returned to the queue manager 42 (FIG. 2) to indicate (by implicit mapping) the location in memory 14 of the information 26e to be sent to a specified destination device 8 (FIG. 1). The pointer 24a in the element 22a is read to obtain the address of the next element 22b in the queue 18. The address of next element 22b is written to the head pointer of the corresponding queue descriptor 20 in the cache 12 (indicated by dashed line 29). Subsequent dequeue operations to the same queue 18 are delayed until the head pointer 28 in the cache 12 is updated. However, so long as the element 22 being read is not the only element in the queue 18, an enqueue operation with respect to the queue 18 can proceed even if a dequeue operation is in progress because the tail pointer 30 is not affected by the dequeue operationto correspond to the claimed limitation]. 
Claim 16 is rejected under 35 U.S.C. 103(a) as being disclosed by Jin and Guthrie, as applied to claims 11, and further in view of Koseki et al.  (US 6,732,124 hereinafter referred to as Koseki).
As per dependent claim 16, Jin/Guthrie discloses the data processing system of claim 11.  
Jin/Guthrie does not appear to explicitly disclose where the completion status of the first memory operation is stored in a log, the data processing system further comprising: a data array comprising a plurality of blocks, where the log is stored in one or more blocks of the data array; and a first register for storing a block pointer to the one or more blocks of the data array that store the log, where the first register is accessible to the cache controller to enable the cache controller to access the log.
However, Koseki discloses where the completion status of the first memory operation is stored in a log [(Column 3, lines 11-24; FIGs. 1 and 11D) where the logging system collects information on what updates have been made by individual transactions and records a set of such updates each time one transaction is completed, because the log must preserve the correct order of transaction executions. This generally means that no transactions can update a specific data object if it is being manipulated by another ongoing transaction. It may be relatively easy to implement this rule in the case of handling individual files; a plurality of transactions can proceed concurrently, while maintaining exclusive access to each file. However, the concurrent execution of transactions can be a challenge, when a plurality of transactions manipulate data controlling multiple files, such as a resource allocation map used to assign a storage space, etc to correspond to the claimed limitation], the data processing system further comprising: a data array comprising a plurality of blocks, where the log is stored in one or more blocks of the data array [(Column 5, lines 9-40, Column 6, lines 9-67 and Column 7, lines 1-3; FIGs. 1 and 2) where the data processing system of FIG. 1 further comprises: a metadata loading unit 4, a metadata manager 5, a log collection unit 7, a log buffer 8, and a log writing unit 9. The metadata loading unit 4 reads out a metadata object from its home location (i.e., metadata volume) and loads it to the metadata cache 3, when it is accessed by a transaction 6. To manage the cached metadata objects, the metadata manager 5 holds metadata descriptors, each of which contains the identifier (ID) of a metadata volume associated with each metadata object in the metadata cache 3. The transactions 6 is a process making access to the metadata cache 3 to update one or more metadata objects cached therein. The log collection unit 7 collects log information to record what modifications have been applied to the metadata in the metadata cache 3, together with the identifier of either of the metadata volumes 1a, 1b, and 1c relevant to the metadata object of interest. The log buffer 8 holds such log records collected by the log collection unit 7, and the log writing unit 9 transfers them from the log buffer 8 to the log volume 2, as needed to correspond to the claimed limitation]; and a first register for storing a block pointer to the one or more blocks of the data array that store the log, where the first register is accessible to the cache controller to enable the cache controller to access the log [(Column 16, lines 1-15, Column 18, line 47-67 and Column 20, lines 1-8; FIGs. 1, 12 and 17) where the above feature is actually implemented in a cache manager which controls metadata in the metadata cache. More specifically, each metadata object in the metadata cache has a prescribed data structure, which includes a link pointer that associates the object with the transaction list. When a certain transaction is initiated, the logging system determines whether the transaction will cause many updates. If it is known that the update occurs just once, the logging system immediately transfers a copy of the metadata to the log buffer. If more update operations are expected to occur, the logging system uses the link pointer to chain the metadata object in the transaction list to correspond to the claimed limitation].
Jin/Guthrie and Koseki are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Jayasena/Jin and Koseki before him or her, to modify the system of Jin/Guthrie to include the logging system of Koseki.
The motivation for doing so would be [“reduces the I/O traffic from a log buffer to a log volume” (Column 10, lines 21-22 and Column 18, lines 28-30 by Koseki)].
 Therefore, it would have been obvious to combine Jin/Guthrie and Koseki to obtain the invention as specified in the instant claim.
Claim 18 is rejected under 35 U.S.C. 103(a) as being disclosed by Jin and Guthrie, as applied to claims 17, and further in view of Jayakumar et al.  (US PGPUB 2016/0188414 hereinafter referred to as Jayakumar).
As per dependent claim 17, Jin/Guthrie discloses the data processing system of claim 17.  
Jin/Guthrie does not appear to explicitly disclose where an instruction set architecture of the data processing system comprises an instruction to clean data in the cache to the persistent memory.
However, Jayakumar discloses where an instruction set architecture of the data processing system comprises an instruction to clean data in the cache to the persistent memory [(Paragraphs 0028-0030; FIGs. 1 and 11D) where the runtime mechanism of periodically flushing the buffers is provided by an ISA (Instruction Set Architecture) called PCOMMIT. The problem is that PCOMMIT is only for processor generated write operations and in-bound IO write operations still need to rely on ADR to achieve persistence; and/or (3) PCOMMIT also affects the data throughput to a persistent memory device due to the latency associated with flushing the WPQ in runtime and getting the completions back. It also requires that existing software need to be modified to comprehend PCOMMIT to correspond to the claimed limitation].
Jin/Guthrie and Jayakumar are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Jayasena/Jin and Jayakumar before him or her, to modify the system of Jin/Guthrie to include the ISA instruction of Jayakumar.
The motivation for doing so would be [“to prevent the data from getting committed to persistent memory within the provided hold-up time after AC power fails” (Paragraph 0160 by Jayakumar)].
 Therefore, it would have been obvious to combine Jin/Guthrie and Jayakumar to obtain the invention as specified in the instant claim.
CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1 and 6-18 have received a first action on the merits and are subject of a first action non-final.
	a(2) CLAIMS ALLOWED IN THE APPLICATION
Per the instant office action, claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 would be allowable if rewritten to overcome the claim objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The reasons for allowance of claim 2 that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “where initiating the memory operation by the cache controller comprises: writing a new entry for the memory operation in an operation queue; storing metadata data for the new entry; when a memory interface is available: accessing an uninitiated entry of the operation queue; initiating a memory operation via the memory interface in accordance with accessed entry; and updating the metadata for the entry to indicate that the memory operation has been initiated; and responsive to a notification of completion of the memory operation: updating metadata for the completed memory operation to indicate that the memory operation has been completed; and marking an entry in the operation queue, corresponding to the completed memory operation, as non-valid”.
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fuller et al., US PGPUB 2011/0119451 – teaches non-blocking data transfer via memory cache manipulation.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135